Hill, C. J.
1. Where it appears, from an inspection of the minutes of the ■ superior court, that a named person was selected as bailiff of the grand jury, a presumption arises that, as such bailiff, he was duly sworn and qualified to act in that capacity. Bird v. State, 53 Ga. 603.
2. There is no law requiring the bailiff of the grand jury to be sworn in open court and the fact entered on the minutes of the court. The solicitor-general - can properly administer the oath to him in open court or before the grand jury. Penal Code, § 798, par. 3.
3. A member of the grand jury, who was present and saw and heard the oath administered to the bailiff in open court, is competent to prove that fact. Elliott v. State, 1 Ga. App. 113 (57 S. E. 972).

Judgment affirmed.